DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1- 18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-2, 4-8, 12-14, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan U.S. 2017/0245930 (herein referred to as “Brannan”) and in view of Dietz WO 99/35983 (herein referred to as “Dietz”), Shelton U.S. 2017/0202605 (herein referred to as “Shelton”), and Dobak U.S. 6,241,722 (herein referred to as “Dobak”).
6.	Regarding Claim 1, Brannan teaches a probe comprising (Fig. 1 ref num 107), comprising:
	An extending electrocap (Fig. 1, ref num 100; Fig. 22, ref num 600, 1400B) assembly interfacing with one end of the handle (para 0073 “forms a handle member for manual manipulation”); and
	A cable-tubing assembly (Fig. 1 and Fig. 22, ref num 102) interfacing with another end of the handle (opposite end of the electro cap, ref num 110), the cable-tubing assembly comprising an electrical cable (ref num 106 “coaxial feed line”) that terminates at an electrical connector and a dual-lumen fluid tubing (ref num 300, “multi-lumen hub”) that terminates in inlet and outlet fluid connectors (Fig. 22, ref num 2216 and 2218)
	Wherein the cable-tubing assembly (Fig. 1 and 22 ref num 102) extends from the handle at an angle of greater than 0 degrees and less than 180 degrees relative to the extended electro cap assembly (Fig. 1, para 0055 “transition head 110 may be referred to as a 90-degree transition head 110”).
	Brannan does teach a first and second fluid connector (see Fig. 22, ref nums 320 and 330) and that the generator may include may include a fluid source and enable connection of the fluid source via a housing (para 0087).
	However, Brannan fails to teach the probe delivering electrical and thermal to tissue of the patient’s body, the probe comprising: a handle having an upper portion and a lower portion generally extending in a longitudinal direction, the upper portion and the lower portion removably coupled along the coupling surface, the extending electrocap assembly interfacing, at a proximal end of the extended electrocap assembly, with one end of the handle, the extended electrocap assembly comprising a distal end opposite the proximal end and two fluid-carrying tubes extending from their respective lumens of the dual-lumen fluid tubing, through the handle, internal to and along a length of the extended electrocap assembly, and to a cooled volume at the distal end of the extended electrocap assembly, wherein the cooled volume is defined as a space between respective distal openings of the two fluid-carrying tubes within the electrocap assembly and the distal end of the extended electrocap assembly.
	Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.
Shelton teaches an electrosurgical instrument that delivers electrical energy to tissue (para 0005, Fig. 1, ref num 100) in which contains a handle assembly (Fig. 1, ref num 102) having an upper portion formed by an upper shell (Fig. 1, ref num 104, contains a “shell” around the structure) and lower portion formed by a lower shell (Fig. 1, ref num 106 lower portion contains a “shell”), the upper and lower portions extending in a longitudinal direction (see Fig. 1, lower portion extending longitudinally), the upper portion and the lower portion removably coupled along a coupling surface (para 0234 “the surgical instrument 100 comprises a handle assembly 102, an ultrasonic transducer/generator assembly 104, a battery assembly 106…the ultrasonic transducer/generator assembly 104, battery assembly 106, and shaft assembly 1120 are modular components that are removably connectable to the handle assembly 102”), in which the shaft (Fig. 1, ref num 110) and knob (Fig. 1, ref num 118) in which the shaft extends from and the handle assembly extends from (see Fig. 1).  This is transverse from at least a portion of the coupling surface of the upper and lower portions of the handle assembly (see Fig. 1, where ref num 106 is detached is transverse to the knob).  This handle assembly could be incorporated into the handle assembly of Brannan in order to provide the surgical instrument one or more portions that are single-use items and others that are multi-use items that need to be sterilized between medical procedures (para 0238).  It is also established that removably could be interpreted as “distinct from” (www.dictionary.com/browse/removed.com) in which the limitation “removably coupled along a coupling surface” could be interpreted as the handle assembly having two distinct portions coupled to one another (Fig. 1 ref num 102, 104, 106).  It should also be established that the terms “upper” and “lower” are broad terms in which if the device were merely rotated, then what is considered to be on the upper portion would now be on the lower portion, etc.  This establishes in the handle assembly, as defined by Shelton, that ref num 104 could be interpreted as the lower portion and ref num 106 could be interpreted as the upper portion of the device.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and included the handle assembly which contained an upper and lower portion removably connected to one another in order to provide the surgical instrument with multiple configurations to satisfy the need for multi-use versus single use items in the medical procedure (para 0238).  It is also held that the extended electrocap assembly extending transversely to at least a portion of the coupling surface is a rearrangement of parts (MPEP 2144.04.VI.C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrocap extend transversely from the coupling portion of the upper and lower portions of the handle assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dobak teaches a cable-tubing assembly (Fig. 6, ref num 114) comprising a dual-lumen fluid tubing (Fig. 6, ref num 114, Col. 12 lines 35-39, “the first and second lumens which are operably connected to the source 102, are generally represented by media channel 114” and Col. 12 lines 50-53, “the second lumen 14 (with first lumen 12 lying therein)”) that terminates at inlet and outlet connectors (xx) and two fluid-carrying tubes extending from respective lumens of the dual-lumen fluid tubing (see Fig. 6, ref num 114 extends and connects to ref num 28, wherein ref num 26 contains ref nums 14 and 12), through the handle (as shown, everything goes through handle, ref num 116, Fig. 6), internal to and along a length of the extended electrocap assembly (ref num 26 is defined as the electrocap assembly, and ref nums 14 and 12 lie therein, see Fig. 6) and to a cooled volume at the distal end of the extended electrocap assembly (Fig. 1, ref num 36 cooled volume at the distal end, Col. 9, lines 1-17), wherein the cooled volume is defined as a space between respective distal openings of the two fluid-carrying tubes within the electrocap assembly and the distal end of the extended electrocap assembly (as shown in Fig. 1, ref num 36 is defined where the openings of ref nums 12 and 14 terminate and the distal end and within the extended electrocap assembly).  Dobak also teaches that the proximal end of the electrocap assembly interfaces with one end of the handle (see Fig. 6).  Dobak contains the two media flow lumen system in order to implement the cooling of the medium/fluid within the device, such that the device is this sized to reach the desired target tissue (Col. 2 lines 7-22).  Since Brannan teaches cooling the assembly (Brannan, para 0011), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and included a dual fluid carrying tubes in order to circulate the cooling volume within the device at the distal end to provide better access to the target tissue site.

7.	Regarding Claim 2, Brannan teaches the handle forms a housing for electrical connection between the extended electrocap assembly and the electrical cable (para 0055, Fig. 22, ref num 2212).

8.	Regarding Claim 4, Brannan teaches the handle forms a housing (housing surrounding the tubing, Fig. 3) for fluid connection between the extended electrocap assembly and the dual lumen fluid tubing (Fig. 3, ref num 320 and 330).

9.	Regarding Claim 5, Brannan teaches the lower portion comprises a protrusion extending at an angle with respect to the longitudinal direction, wherein the extended electrocap assembly extends from the protrusion (Fig. 22, ref num 102 and 600).

10.	Regarding Claim 6, Brannan teaches the angle is in a range from about 45 degrees to about 135 degrees (para 0068 “multi-lumen tub 300 are assembled at a 90-degree angle with respect to the microwave transmission cable assembly 102”).

11.	Regarding Claim 7, Brannan teaches the protrusion is generally perpendicular to the longitudinal direction (para 0068 “multi-lumen tub 300 are assembled at a 90-degree angle with respect to the microwave transmission cable assembly 102”).

12.	Regarding Claim 8, Brannan fails to teach the upper portion of the handle comprises an upper shell, the lower portion of the handle comprises a lower shell, and then upper shell and lower shell are removably mated.
Shelton teaches an electrosurgical instrument that delivers electrical energy to tissue (para 0005, Fig. 1, ref num 100) in which contains a handle assembly (Fig. 1, ref num 102) having an upper and lower portion (Fig. 1, ref num 104 upper portion, and Fig. 1, ref num 106 lower portion, both which have shells) extending in a longitudinal direction (see Fig. 1, lower portion extending longitudinally), the upper portion and the lower portion removably coupled along a coupling surface (para 0234 “the surgical instrument 100 comprises a handle assembly 102, an ultrasonic transducer/generator assembly 104, a battery assembly 106…the ultrasonic transducer/generator assembly 104, battery assembly 106, and shaft assembly 1120 are modular components that are removably connectable to the handle assembly 102”),  This handle assembly could be incorporated into the handle assembly of Brannan in order to provide the surgical instrument one or more portions that are single-use items and others that are multi-use items that need to be sterilized between medical procedures (para 0238).  It is also established that removably could be interpreted as “distinct from” (www.dictionary.com/browse/removed.com) in which the limitation “removably coupled along a coupling surface” could be interpreted as the handle assembly having two distinct portions coupled to one another (Fig. 1 ref num 102, 104, 106).  It should also be established that the terms “upper” and “lower” are broad terms in which if the device were merely rotated, then what is considered to be on the upper portion would now be on the lower portion, etc.  This establishes in the handle assembly, as defined by Shelton, that ref num 104 could be interpreted as the lower portion and ref num 106 could be interpreted as the upper portion of the device.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and included the handle assembly which contained an upper and lower portion removably connected to one another in order to provide the surgical instrument with multiple configurations to satisfy the need for multi-use versus single use items in the medical procedure (para 0238).  It is also held that the extended electrocap assembly extending transversely to at least a portion of the coupling surface is a rearrangement of parts (MPEP 2144.04.VI.C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrocap extend transversely from the coupling portion of the upper and lower portions of the handle assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

13.	Regarding Claim 11, Brannan as modified fails to teach an inner perimeter of the upper shell forms the coupling surface with an outer perimeter of the lower shell, and at least a portion of the coupling surface extends generally parallel to the longitudinal direction of the handle.  
Shelton teaches an electrosurgical instrument that delivers electrical energy to tissue (para 0005, Fig. 1, ref num 100) in which contains a handle assembly (Fig. 1, ref num 102) having an upper and lower portion (Fig. 1, ref num 104 upper portion, and Fig. 1, ref num 106 lower portion) extending in a longitudinal direction (see Fig. 1, lower portion extending longitudinally), the upper portion and the lower portion removably coupled along a coupling surface (para 0234 “the surgical instrument 100 comprises a handle assembly 102, an ultrasonic transducer/generator assembly 104, a battery assembly 106…the ultrasonic transducer/generator assembly 104, battery assembly 106, and shaft assembly 1120 are modular components that are removably connectable to the handle assembly 102”), in which the shaft (Fig. 1, ref num 110) and knob (Fig. 1, ref num 118) in which the shaft extends from and the handle assembly extends from (see Fig. 1).  The coupling surface extends generally parallel to the longitudinal direction of the handle (as shown in Fig. 2, ref num 106 could be connected in both a longitudinal and a horizontal direction, depending on which coupling surface is evaluated). This handle assembly could be incorporated into the handle assembly of Brannan in order to provide the surgical instrument one or more portions that are single-use items and others that are multi-use items that need to be sterilized between medical procedures (para 0238).  It is also established that removably could be interpreted as “distinct from” (www.dictionary.com/browse/removed.com) in which the limitation “removably coupled along a coupling surface” could be interpreted as the handle assembly having two distinct portions coupled to one another (Fig. 1 ref num 102, 104, 106).  It should also be established that the terms “upper” and “lower” are broad terms in which if the device were merely rotated, then what is considered to be on the upper portion would now be on the lower portion, etc.  This establishes in the handle assembly, as defined by Shelton, that ref num 104 could be interpreted as the lower portion and ref num 106 could be interpreted as the upper portion of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and included the handle assembly which contained an upper and lower portion removably connected to one another in order to provide the surgical instrument with multiple configurations to satisfy the need for multi-use versus single use items in the medical procedure (para 0238).  It is also held that the extended electrocap assembly extending transversely to at least a portion of the coupling surface is a rearrangement of parts (MPEP 2144.04.VI.C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrocap extend transversely from the coupling portion of the upper and lower portions of the handle assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

14.	Regarding Claim 12, Brannan teaches the electrocap assembly (ref num 110) comprises a handle end, and a distal end away from the handle, wherein the distal end forms an active tip (Fig. 22, there are two ends to ref num 600, tip ref num 106a).
However, Brannan fails to teach delivering electrical and thermal energy to tissue of the patient’s body.
Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.

15.	Regarding Claim 13, Brannan as modified teaches the handle end of the electrocap assembly is configured to be positioned within the handle and to protrude from a hub of the handle (Fig. 22, electrocap ref num 600, protrudes from ref num 2212 where the handle would be attached).

16.	Regarding Claim 14, Brannan teaches the distal end of the electrocap assembly extends in a direction generally perpendicular to the cable-tubing assembly (Fig. 22, see the 90-degree angle of the electrocap).

17.	Regarding Claim 17, Brannan teaches wherein an interference fit secures the handle end of the electrocap assembly (Fig. 22, there is an interference fit between the handle and the electrocap).

18.	Regarding Claim 18, Brannan teaches the active tip (Fig. 22, ref num 106a).
Brannan fails to teach the active tip is electrically and thermally conductive.
Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.

19.	Regarding Claim 22, Brannan teaches the electrical cable and the dual-lumen fluid tubing are bonded together along at least a portion of the length of the cable- tubing assembly (Fig 22 and Fig. 1, ref num 102 and 2216, 2218, they are all bonded together inside the opening 2214).

20.	Regarding Claim 23, Brannan teaches the electrical cable and the dual-lumen fluid tubing are not bonded at an end of the cable-tubing assembly adjacent to the electrical connector and fluid inlet and outlet connectors (Fig. 22, ref num 102, 2216, 2218, where the tubes exit 2214 they are no longer bonded).

21. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, Dietz, Shelton, and Dobak, and further in view of Spivey U.S. 2011/0295242 (herein referred to as “Spivey”).
22.	Regarding Claim 3, Brannan teaches the extended electrocap assembly (Brannan, Fig. 1, ref num 100; Fig. 22, ref num 600, 1400) includes an elongated hypotube (Fig. 22, ref num 314, extending from ref num 600 and 1400, para 0058 “cannula 314 may be formed of a rigid…material… (e.g. steel)”) which is protruding from the lower portion of the instrument (see Fig. 22).  It has already been established above that, the handle assembly as mentioned in Brannan (para 0073 “handle member for manual manipulation”) is modified with the handle assembly as taught by Shelton (see Claim 1).  This indicates that the hypotube protruding from the lower portion of the handle is a mere rearrangement of parts, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hypotube protrude from the lower portion of the handle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	However, Brannan fails to teach the probe comprises a clip positioned inside the handle, wherein the clip is configured to couple the electrical cable with the extended electrocap assembly, where at least a portion of the clip is secured about a portion of the circumference of the hypotube.  
	Spivey teaches a device and system that controls the movement of the working end, or end effector, of the device using a fastening device (abstract, Fig. 1A).  While one specific embodiment points to a stapling and cutting device (Figs 1A/B and 16A/B, see para 0044, 0045), it is acknowledged that other embodiments use different techniques, such as RF energy to apply the treatment to the tissue (para 0233, 0245, 0255).  Spivey displays a clamp (Fig. 16A, 16B, ref num 300) in which cables (ref num 34a/b/c) extend through the clamp.  The clamp is present in order to hold the cables in place once the end effector has been positioned to the targeted site (para 0207).  This clamp assembly resides within the handle (para 0207, “include a locking mechanism for locking the handle(s)….the handle can include a locking element”).  As shown in Figures 16A/B, the clamp is disposed on the housing in which encases the elongate tube (ref num 12, para 0183 “hollow housing 12c on the proximal end 12a of the shaft 12”), and the electrocap is the structure in which the cables (ref num 34a/b/c) extend from (see Fig. 16A/B).  Therefore, the clamp is secured about a portion of the circumference of the hypotube (ref num 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan further to include the handle having a clip tat couples the cables with the electro cap, and that the clip is secured about the hypotube in order to keep the cables at a definite position while the end effector/probe is treating the target area (para 0207).

23. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, Dietz, Shelton, and Dobak, and further in view of Cosman U.S. 10,631,915 (filing date 10/21/14; herein referred to as “Cosman”).
24.	Regarding Claim 9 Brannan as modified fails to teach the removable mating between the upper shell and the lower shell is configured to lock the upper and the lower shell together, wherein at least one of the upper and lower shells form an electrical cable opening and a fluid tubing opening for receiving the electrical cable and the fluid cable, respectively, the electrical cable opening and the fluid tubing opening each defining a curved surface extending from the another end of the handle towards the one end of the handle such that the longitudinal axis of each of the curved surface extends parallel with a corresponding longitudinal axis of the electrical cable and the fluid cable.	
However, Shelton teaches an electrosurgical instrument that delivers electrical energy to tissue (para 0005, Fig. 1, ref num 100) in which contains a handle assembly (Fig. 1, ref num 102) having an upper and lower portion (Fig. 1, ref num 104 upper portion, and Fig. 1, ref num 106 lower portion, both which have shells) extending in a longitudinal direction (see Fig. 1, lower portion extending longitudinally), the upper portion and the lower portion removably coupled along a coupling surface (para 0234 “the surgical instrument 100 comprises a handle assembly 102, an ultrasonic transducer/generator assembly 104, a battery assembly 106…the ultrasonic transducer/generator assembly 104, battery assembly 106, and shaft assembly 1120 are modular components that are removably connectable to the handle assembly 102”),  This handle assembly could be incorporated into the handle assembly of Brannan in order to provide the surgical instrument one or more portions that are single-use items and others that are multi-use items that need to be sterilized between medical procedures (para 0238).  It is also established that removably could be interpreted as “distinct from” (www.dictionary.com/browse/removed.com) in which the limitation “removably coupled along a coupling surface” could be interpreted as the handle assembly having two distinct portions coupled to one another (Fig. 1 ref num 102, 104, 106).  It should also be established that the terms “upper” and “lower” are broad terms in which if the device were merely rotated, then what is considered to be on the upper portion would now be on the lower portion, etc.  This establishes in the handle assembly, as defined by Shelton, that ref num 104 could be interpreted as the lower portion and ref num 106 could be interpreted as the upper portion of the device.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and included the handle assembly which contained an upper and lower portion removably connected to one another in order to provide the surgical instrument with multiple configurations to satisfy the need for multi-use versus single use items in the medical procedure (para 0238).  It is also held that the extended electrocap assembly extending transversely to at least a portion of the coupling surface is a rearrangement of parts (MPEP 2144.04.VI.C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrocap extend transversely from the coupling portion of the upper and lower portions of the handle assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Cosman teaches an electrosurgical instrument that delivers electrical energy to tissue (Fig. 6A) in which contains a handle assembly (Fig. 7B, ref num 710 “cannula hub”), wherein at least one of the upper and lower shells form an electrical cable opening and a fluid tubing opening for receiving the electrical cable and the fluid cable, respectively (Fig. 7B, there are three openings at the cannula hub connecting to ref num 175 “fluid pump” and ref num 170 “RF generator”), the electrical cable opening and fluid tubing opening each define a curved surface extending from the another end of the handle towards the one end of the handle (as shown in Fig. 7B, the openings curve such that the cables that are connected to them curve as well) such that the longitudinal axis of each of the curved surface extends parallel with the corresponding longitudinal axis of the electrical cable and the fluid cable, (the cables that connect the openings to the generator and fluid pumps (ref num 785/786 and 784, at some point extend parallel to one another and also extend parallel to the device).  By establishing, the connected of the fluid and electrical openings, fluid and RF energy may be applied to the electrodes that are treating the tissue site (Col. 28 lines 48-67 – Col. 29 lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified Brannan and included that the handle contains openings to establish connections to the fluid and electrical ports in order to properly treat the tissue site.

25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, Dietz, Shelton, and Dobak, and further in view of Li WO 02/28475 (herein referred to as “Li”) and Austria 2017/0265882 (herein referred to as “Austria”).
26.	Regarding Claim 10, Brannan as modified fails to teach the removable mating between the upper shell and the lower shell comprises at least one cantilevered snap on the lower shell configured to lock into a slot on the upper shell.
	However, Li teaches the handle can be joined together by suitable means such as a screw (pg. 10).  Li does not teach that it is joined by a cantilevered snap.
	Austria teaches a medical device that uses a cantilevered snap in its handle to snap different locking channels together (para 0029, Figs. 3-8, ref num 62).  This allows the tracks to be unlatched to one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and Li to replace the screw that latched the handle together with a cantilever snap in order to have the ability to latch and unlatch the upper and lower handle pieces as needed. 

27.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, Dietz, Shelton, and Dobak, and further in view of Baker WO 94/26186 (herein referred to as “Baker”).
28.	Regarding Claim 15, Brannan teaches a connection between a flared end of the handle end (if 2212 acts as the handle of this invention, it is shown to have a flared end) of the electrocap assembly and the handle sets the length of an elongate member of the electrocap assembly extending from the handle (Fig. 22, the handle, 2212 sets the length from the electrocap to the handle).
	Baker also teaches a flared end attached to its handle (ref num 4, flared end towards the active tip end).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.

29.	Regarding Claim 16, Brannan teaches the handle end of the electrocap assembly is flared (if 2212 acts as the handle of this invention, it is shown to have a flared end).
Baker also teaches a flared end attached to its handle (ref num 4, flared end towards the active tip end).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.

30.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, Dietz, Shelton, and Dobak, and further in view of Godara U.S. 2013/0041369 (herein referred to as “Godara”).
31.	Regarding Claim 20, Brannan teaches the electrocap assembly (Fig. 1, ref num 110).
Brannan fails to teach the electrocap assembly comprises a thermocouple hypotube made of a conductive material, wherein the thermocouple hypotube is operable to transmit energy from the electrical cable to an active tip of the probe, wherein the active tip comprises a thermocouple to deliver electrical or radiofrequency energy to the patient tissue.  
However, Godara teaches a thermocouple formed using a hypotube (para 0058 “a thermocouple may be formed using a hypotube 84 disposed within the lumen 34 of the inner conductor”).  The hypotube is made of metal (para 0061 “the end piece may...be metal”).  The thermocouple is formed with wires and is in communication with a controller for the energy supply which can be RF energy (para 0058).  This electrosurgical device taught by Godara can be used in bone or tissue for applying electrical energy or cooling of the tissue (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a thermocouple with a hypotube in the device in order to deliver electrical energy or RF energy to the desired tissue.

32.	Regarding Claim 21, Brannan as modified fails to teach the thermocouple protrudes from a tip end of the extended electrocap.
However, Godara teaches the thermocouple protrudes from a tip end (Fig. 1, ref num 80).   This electrosurgical device taught by Godara can be used in bone or tissue for applying electrical energy or cooling of the tissue (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a thermocouple placed at the tip end of the extended electrocap in order to deliver the needed energy to the desired tissue for treatment.

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794